Citation Nr: 1529870	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-29 900	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for right knee disability, currently evaluated as 10-percent disabling.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 1982.   He received the Combat Infantry Badge, Army Commendation Medal with "V" device, and Bronze Star Medal with "V" device among other decorations.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that continued a 10-percent rating.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issue of entitlement to ratings higher than 10 percent under Diagnostic Code 5257 and 10 percent under Diagnostic Code 5261 prior to January 14, 2014 and in excess of 30 percent for post-TKA right knee disability after February 14, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was in receipt of a 10 percent rating under Diagnostic Code 5257 for more than 20 years when the RO changed the Diagnostic Code under which he was rated to Diagnostic Code 5261.

2.  The termination of the 10 percent rating under Diagnostic Code 5257 was not proper.

3.  On January 14, 2014, the Veteran underwent a right TKA.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for subluxation or instability is have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.71a, Diagnostic Code 5257 (2014).

2.  The requirements for an evaluation of 100 percent for right knee disability, status post-TKA, effective January 14, 2014, and a 30-percent rating, effective February 15, 2015, are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, DC 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).



Discussion

The Veteran was a parachutist during his career active service.  In addition to parachute jumps, the Veteran's duties also entailed rappelling, etc.  The resultant impact on his right knee required the excision of the meniscus.  After his separation from active service, a March 1983 rating decision granted service connection for traumatic arthritis with meniscectomy and assigned a 10-percent rating, effective in December 1982.

The October 1982 rating decision reflects that the RO evaluated the Veteran's right knee under DC 5257, which evaluates symptomatology based on subluxation and instability.  See 38 C.F.R. § 4.71a.  The June 2013 rating decision, however, evaluated the right knee under DC 5003-5260 as degenerative arthritis and discontinued the rating under DC 5257.  

A disability that has been continuously rated at or above any evaluation of disability for 20 years or more will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).

The facts in this case are similar to those considered by the court in Murray v. Shinseki, 24 Vet. App. 420 (2011).  In that case the Veteran had been in receipt of a 10 percent rating under DC 5257 for more than 20 years when the RO changed the diagnostic codes under which the disability was rated to DC 5260 and 5261 and discontinued the rating under DC 5257.  The Court held that the rating under DC 5257 was protected and the RO's actions constituted an impermissible reduction in a protected rating.

In the instant appeal, the 10 percent rating under DC 5257 was in effect for more than 20 years when it was discontinued.  Under 38 C.F.R. § 3.951(b) as interpreted in Murray, the discontinuance was improper and the rating is restored.

The private records reflect that the Veteran underwent a right TKA on January 14, 2014.  The rating criteria provide for a total rating for one year following implantation and a minimum rating for of 30 percent afterwards.  38 C.F.R. § 4.71a, DC 5055.  The one year period commences following a one month period of total rating for convalescence.  38 C.F.R. § 4.71a, Note(1) following DC 5056 (2014); see 38 C.F.R. § 4.30 (2014).  Hence, a 100 percent rating is warranted under 38 C.F.R. § 4.30 from January 14 to February 14, 2014 and under DC 5055 from February 14, 2015; at least a 30 percent rating is warranted after that date.  The Veteran's potential entitlement to higher ratings is considered in the remand below.


ORDER

Restoration of a 10 percent rating for a right knee disability under DC 5257 is granted.

A 100 percent rating for a right knee disability, status post-TKA is granted from January 14, 2014 to February 14, 2015, and a 30 percent rating is granted effective February 15, 2015.


REMAND

As noted earlier, there is evidence that his right knee disability has worsened since his last VA examination and he has not been afforded an examination since the knee replacement.  

The Veteran's private physicians have reported treatment for the right knee disability since 2002, but all records of this treatment have not been obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to authorize VA to obtain all records of his treatment for right knee disability since 2010.  Then take the necessary steps to obtain those records and records of any relevant VA treatment.

2.  After the above is complete, the AOJ should arrange for an examination to determine the current severity of the post-TKA right knee.  To the extent possible the examiner should also provide opinions as to the severity of the limitation of motion and instability or subluxation prior to the January 2014 knee replacement.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


